Title: Thomas Jefferson to George Jefferson, 6 November 1809
From: Jefferson, Thomas
To: Jefferson, George


          Dear Sir  Monticello Nov. 6. 09.
          Mr I. Coles was mentioning to me to day a sale of tobacco by mr Carter, his brother in law, the other day, under the hammer as he termed it for 39/6 tho the remnant & most indifferent of the crop, & that his brothers had sold in this way for high prices for two years past. the sale he says was by his agent there (perhaps of the name of Gwathney) by getting some merchants together to bid against one another, himself taking care by a by-bidder not to let it go below a certain price. I barely mention this to you, assured that in this or such other way as you judge best, you will procure a sale of mine whenever you can obtain my minimum of 6.D. a sale before the meeting of Congress will be more probably advantageous than afterwards. Jackson’s budget will then be known & will probably be a damper. I wish to begin the reduction of my note to mrs Tabb. always affectionately yours
          
            Th:
            Jefferson
        